Mr. Chief Justice Wilkin delivered the opinion of the court: The argument in this case is mainly upon the constitutionality and validity of the act of 1897, and we shall confine our consideration of the case to that question. We see no substantial objection to at least some of the counts on the special demurrer. The first objection made to the statute by counsel for appellees is, that it imposes legislative power upon the inspector of factories, in that it authorizes him to determine how many, and in what position, fire-escapes shall be placed, etc. It must be admitted that the act is loosely drawn, but the rule that it is the (j.uty of courts to so construe statutes as to uphold their constitutionality and validity, if it can be reasonably done, is so well established that the citation of authorities is needless. In other words, if the proper construction of a statute is doubtful, courts must resolve the doubt in favor of the validity of the law. Statutes and city ordinances providing for fire-escapes are usually somewhat general in their enactments, and necessarily so, for the reason that it is impossible for the legislature to describe in detail how many fire-escapes shall be provided, how they shall be constructed and where they shall be located in order to serve the purpose of protecting the lives of occupants, in view of the varied location, construction and surroundings of buildings; and hence, so far as we have been able to ascertain, acts similar to the first section of this statute have been sustained in other States, though perhaps the question here raised has never been directly presented. Rose v. King, 49 Ohio St. 213; Willy v. Mulledy, 78 N. Y. 310; Pauley v. Steam Gauge and Lantern Co. 15 L. R. A. 194; Schott v. Harvey, 105 Pa. St. 222; Orin v. Steinkamp, 54 Ohio St. 284; Sewell v. Moore, 166 Pa. St. 570; Keely v. O’Conner, 106 id. 321; 2 Pa. Dist. Rep. 623. The general rule is, that a statute must be complete when it leaves the legislature,—as to what the law is,— leaving its execution to be vested in third parties. Thus, it was said in Dowling v. Lancashire Ins. Co. 92 Wis. 63: “The result of all the cases on this subject is, that a law must be complete in all its terms and provisions when it leaves the legislative branch of the government, and nothing must be left to the judgment of the electors, or other appointee or delegate of the legislature, so that in form and substance it is a'law in all its details in presentí, but which may be left to take effect in futuro, if necessary, upon the ascertainment of any prescribed fact or event.” And it is said in Sutherland on Statutory Construction (sec. 68): “The true distinction is between a delegation of power to make the law, which involves a discretion as to what the law shall be, and conferring an authority or discretion as to its execution, to be exercised under and in pursuance of the law. The first can not be done; to the latter no objection can be made.” In People v. Reynolds, 5 Gilm. 1, it was held that to establish the principle that whatever the legislature may do it shall do in every detail or else it shall go undone, would be almost to destroy the government. It is there said (p. 13): “Necessarily, regarding many things, especially affecting local or individual interests, the legislature may act either mediately or immediately. We see, then, that while the legislature may not divest itself of its proper functions or delegate its general legislative authority, it may still authorize others to do those things which it might properly, yet cannot understandingly or advantageously, do itself. Without this power legislation would become oppressive and yet imbecile.” In this act the law is complete in all its details, requiring the fire-escapes to be put in certain buildings. The outside escapes must be so constructed as to render access to the same from each story easy and safe. Though just what is meant by “automatic, metallic fire-escapes” may be uncertain, .it does require a proper device to be attached to the inside of the described buildings so as to afford an effective means of escape to all occupants who, for any reason, are unable to use the ladders or stairs. In the execution of the law the inspector of factories is given a discretion as to the number, location, material and construction of such escapes in each and every building. We are unable to see in what way the act, thus understood and construed, delegates to the inspector of factories legislative power. Of still less force is the objection that the act confers judicial power upon the inspector of factories. The inspector is given no power to judicially determine any question, but acts ministerially in the supervision of the building of fire-escapes. Judicial power is “the power which adjudicates upon and protects the rights and interests of individual citizens, and to that end construes and applies the law.” The judicial power is never extended to cases of the exercise of judgment in the execution of a ministerial power. Owners of Lands v. People, 113 Ill. 296. It is also objected that the subjects mentioned in the body of the act are not sufficiently expressed in the title. The title of the act is, “An act relating to fire-escapes for buildings.” It seems to be thought that this title is not sufficient to cover the provisions imposing duties upon inspectors of factories, the grand jury, the sheriff and the circuit and criminal courts, and the penalty prescribed for a violation of the act. Section 13 of article 4 of the constitution, requiring acts of the legislature to embrace in their title but one subject, which shall be expressed in the title, is complied with where the general object of an act is so expressed. “It is not to be expected, neither is it possible, for the title of the act to contain all the various provisions of the act itself. * * * If such was the case, the title to the act would have to be as comprehensive as the act itself. Such was not the object or intent of the constitution.” (Burke v. Monroe County, 77 Ill. 610.) Judge Cooley, in his work on Constitutional Limitations, (172,) dealing with this subject, says: “The general purpose of these provisions is accomplished when a law has but one general object, which is fairly indicated by its title. To require every end and means necessary or convenient for the accomplishment of this general object to be provided for by a separate act relating to that alone, would not only be unreasonable, but would actually render legislation impossible.” It has accordingly been held that the title of “An act to establish a police government for the city of Detroit” was not objectionable for generality, and that all matters properly connected with the establishment and efficiency of such a government, including taxation for its support and courts for the examination and trial of offenders, may consistently be included in the bill under this general title. Our holdings have been consistent with the rule thus announced. A further objection, that the statute is local or special, is, we think, without force. “Laws are general and uniform, not because they operate upon every person in the State, for they do not, but because every person who is brought within the relations and circumstances provided for is affected by the laws. They are general and uniform in their operation upon all persons in the like situation, and the fact of their being general and uniform is not affected by the number of those within the scope of their operation." (People v. Wright, 70 Ill. 388.) It is sufficient under that provision of the constitution which prohibits local or special legislation, if a law applies to all subjects of the same class or degree. (Potwin v. Johnson, 108 Ill. 70.) This act applies to all buildings “four or more stories in height, excepting such as are used for private residences exclusively,” with a proviso “that all buildings more than two stories in height, used for manufacturing purposes,” etc., shall have fire-escapes. The act cannot be held to be local, nor is it special in its enactment; nor can we see in what sense it does not operate uniformly. It is said that “even though it is assumed that the law is capable of enforcement, no one can be held liable for the "non-performance therewith until the inspector of factories has served the notice required by the act.” With this contention we cannot agree. It is true, the first and second sections do not say who shall provide the required fire-escape, but we think the fair and reasonable intendment is that the owner or owners shall perform that duty, and we so held in construing the Fire-escape act of 1885, the provisions of which in this regard are .the same as the act under consideration, in the recent case of Landgraf v. Kuh, 188 Ill. 484. The language of section 6, “who shall be required to place one or more fire-escapes upon any building or buildings, under the provisions of this act,” does not mean who shall be required by the inspector of factories, but who shall be required by the act. The duty to provide fire-escapes upon buildings described in section 1 does not depend upon the performance of any duty by the inspector of factories. In McRickard v. Flint, 114 N. Y. 222, the language of the act under which the suit was brought was, “in any store or building in the city of New York in which there shall exist or be placed any hoisting elevator or well-hole, the openings thereof through and upon each floor of such buildings shall be provided with and protected by a substantial railing, and such good and sufficient trap-doors with which to enclose the same, as may be directed and approved by the superintendent of buildings,” and it was held “the exercise of the duty imposed upon the defendants by this statute was not dependent upon any action of the superintendent of buildings. They could not properly delay for him to direct, but it was for them to call on him for directions and approval-in that respect.” In Willy v. Mulledy, supra, where the act provided “that every building in the city of Brooklyn should have a scuttle or place of egress in the roof thereof,” etc., and also, that certain houses “shall be provided with such fire-escapes and doors as shall be directed and approved by the commissioner,” (of the department of fire and buildings,) and also that “any person, after being notified by such commissioner, who shall neglect to place upon any such building the fire-escapes herein provided for, shall forfeit the sum of $500 and shall be guilty of a misdemeanor,” it was held: “The owner of the building in question was bound to provide it with a fire-escape. He was not permitted to wait until he should be directed to provide one by the commissioners. He was bound to do it in such way as they should direct and approve, and it was for him to procure their direction and approval.” And the court further says: “Here was then an absolute duty imposed upon a defendant by statute to provide a fire-escape, and the duty was imposed for the sole benefit of the tenants of the house, so that they would have a mode of escape in case of a fire. For the breach of this duty, causing damage, it cannot be doubted that the tenants have a remedy.” To the same effect is Rose v. King, supra. When the act went into effect it was the duty of every owner, trustee or lessee or occupant in the actual control of any building within the description mentioned in the first section, in obedience to section 6, to file in the office of the inspector of factories a written application for a permit to erect or construct fire-escapes, and if these defendants failed to do so, as alleged in the several counts of the declaration, and injury resulted from their failure to place the required fire-escapes in the building described, they incurred a liability to the person injured, and cannot escape that liability merely because they may not have been designated by the' inspector of factories as the persons upon whom the duty was imposed to comply with the law. In other words, the law imposed upon them the performance of the duty, and the action of the inspector of factories, the grand jury, the sheriff and the circuit and criminal courts is only made necessary in case they failed to do that duty. It has been held that the term “owner,” in similar statutes, does not mean the owner of the fee, but may mean the lessee in actual possession and control of the building; but we are not aware that any court has held such laws invalid because of their failure to definitely designate who should be liable. We think it clear that under this statute the owner is primarily liable for a failure to perform the duty. Several of the counts in this declaration aver that the defendants, upon and for a long time prior to March 16,1898, were owners of a certain seven-story brick building, etc.; that said building was used for manufacturing purposes; that by reason of the statute approved May 27,1897, in force July 1, 1897, it became their duty to provide such building with such fire-escapes, the number, location, material and construction of such escapes to be subject to the approval of the inspector of factories, but that the defendants have never filed in the office of said inspector of factories a written application for a permit to erect or construct such fire-escapes; that by reason of the statute it became their duty to apply for such permit, and that they failed and neglected to comply with the requirements of the statute in providing fire-escapes. The demurrer, of course, admits these allegations to be true, and we are of the opinion that such counts, under the provisions of the statute, sufficiently fix the liability upon defendants. , A considerable portion of the argument is devoted to the discussion of the question whether or not the statute should receive a strict construction. We think it is well settled that at common law there was no liability imposed upon the owner of a building to provide the same with fire-escapes or other means of exit in case of fire, as a general rule, and that for this reason, as well as because of the penal character of the act, it must be strictly construed,—that is, that it cannot be extended to persons or to requirements not fairly within the provisions of the act. ’The rule in such case is, that courts cannot properly give force to statutes beyond what is expressed by its words or is necessarily implied from what is expressed. Our construction of this act in no way violates that rule. The judgment of the superior court will be reversed, and the cause will be remanded to that court for further proceedings not inconsistent with the views here expressed. Reversed and remanded.